Exhibit 10.2

AMENDMENT NO. 3

TO THE STOCKHOLDERS AGREEMENT

This Amendment No. 3 (this “Amendment”) to the Stockholders Agreement dated as
of January 25, 2005, as amended by Amendment No. 1, dated as of October 25, 2005
(“Amendment No. 1”) and by Amendment No. 2, dated as of June 15, 2006
(“Amendment No. 2”) (as amended by Amendment No. 1 and Amendment No. 2, the
“Agreement”), by and among Leslie’s Poolmart, Inc., a Delaware corporation (the
“Company”), Leslie’s Holdings, Inc. (“Holdings”), GCP California Fund, L.P.
(“GCP”), and the stockholders holding a majority of the Registrable Individual
Shares (as defined in the Agreement) is entered into as of this 7th day of
February, 2007. Capitalized terms used in this Amendment and not otherwise
defined shall have the meanings ascribed to them in the Agreement.

WHEREAS, the parties hereto desire to amend the Agreement pursuant to
Section 7.6 thereof.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

Agreement.

Section 1. Section 2.7.3 regarding Exempt Transfers is hereby amended and
restated as set forth below, which section shall read in its entirety as
follows:

2.7.3 Exempt Transfers. The provisions of this Section 2.7 shall not apply to
any Transfer of Shares by any Management Party who is a natural person, or any
subsequent Transferee of a Management Party pursuant to this Section 2.7.3, to
his or her spouse, any direct lineal descendant or ancestor of such Management
Party or his or her spouse or any vehicle, including but not limited to a trust
or a limited liability company, primarily for the benefit of any or all of the
foregoing (each such Person, together with such Management Party, is referred to
herein as a “Management Related Person”); provided, however, that in each such
case each of the following conditions shall be satisfied:

(i) after giving effect to such Transfer, sole voting power with respect to such
Transferred Shares shall be held by the Management Party making the Transfer
during his lifetime or, after the death of such Management Party, by one or more
Management Related Persons; and

(ii) the Transferee of such Transferred Shares shall have executed and delivered
to the Company, as a condition precedent to such Transfer, an instrument or
instruments in form and substance satisfactory to the Company confirming that
the Transferee agrees to be bound by the terms of this Agreement and accepts the
rights and obligations set forth in this Agreement, and designating an address
for notices to such Transferee required or permitted hereunder.



--------------------------------------------------------------------------------

Section 2. Any Transfer made prior to the date hereof that was inconsistent with
Section 2.7.3 at the time of such Transfer is hereby ratified and affirmed;
provided, however, that each such Transfer must have been of the type that would
be consistent with Section 2.7.3 after giving effect to this Amendment.

Section 3. Effective upon the consummation of the merger (the “Merger”)
contemplated by the merger agreement (the “Merger Agreement”) by and among the
Company, Holdings and Leslie’s Merger Sub, Inc. (“Merger Sub”), the Company
shall assign any and all of its rights and obligations under the Agreement to
Holdings and Holdings shall assume any and all rights and obligations of the
Company under the Agreement.

Section 4. Effective upon the consummation of the Merger, the Agreement shall be
amended to replace all references to “Leslie’s Poolmart, Inc.” with references
to “Leslie’s Holdings, Inc.” and each use of the word “Company” in the Agreement
shall be deemed to mean Holdings

Section 5. This Amendment constitutes the entire agreement among the parties
with respect to the subject matter hereof. Except as set forth in this
Amendment, the Agreement remains unchanged and in full force and effect.

Section 6. The terms of this Amendment shall be governed by the laws of the
state of Delaware regardless of the choice of laws provisions of such state or
any other jurisdiction.

Section 7. This Amendment may be executed by facsimile and in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single instrument.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first above written.

 

LESLIE’S POOLMART, INC. By:   /s/ STEVEN L. ORTEGA Name:   Steven L. Ortega
Title:   Executive Vice President

 

LESLIE’S HOLDINGS, INC. By:   /s/ STEVEN L. ORTEGA Name:   Steven L. Ortega
Title:   Executive Vice President

 

GCP CALIFORNIA FUND, L.P. By:  

GCP California Capital, LLC

Its General Partner

  By:   /s/ JOHN G. DANHAKL   Name:   John G. Danhakl   Title:   Manager

 

LESLIE’S COINVESTMENT LLC By:  

LEONARD GREEN & PARTNERS, L.P.

Its Manager

  By:  

LGP Management, Inc.

Its General Partner

    By:   /s/ JOHN M. BAUMER     Name:   John M. Baumer     Title:   Vice
President

 

INVESTOR HOLDERS: /s/ MICHAEL J. FOURTICQ Michael J. Fourticq

 

 

MANAGEMENT PARTIES: /s/ LAWRENCE H. HAYWARD Lawrence H. Hayward